PER CURIAM.
We find no error in the trial court’s ruling disallowing testimony of the purported expert and therefore affirm the judgment entered below. Our delay in the issuance of this opinion was occasioned by our intention to issue our decision simultaneously with the decision in the companion cases, numbers 89-2516 and 90-0036. However, *39we have determined to proceed with issuance of this opinion so that the parties may be apprised of our resolution on the primary matter.
AFFIRMED.
DELL, STONE and POLEN, JJ., concur.